EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Li Yang on 02/10/2021.

The application has been amended as follows: 
1] CANCEL claim 21.
2] AMEND claim 16 as follows:
16. (Currently amended)    A semiconductor structure, comprising:
a semiconductor substrate having a first region and a second region; a first semiconductor structure disposed over the semiconductor substrate within the first region, the first semiconductor structure being operable as a first channel for conducting currents between first source/drain (S/D) features;
a dielectric layer stacked between the semiconductor substrate and the first semiconductor structure, wherein the dielectric layer separates the semiconductor substrate from contacting the first semiconductor structure, wherein a bottom surface of the first semiconductor structure is directly above a top surface of the dielectric layer; and
a second semiconductor structure disposed over the semiconductor substrate within the second region, the second semiconductor structure being operable as a second channel for conducting currents between second S/D features,
wherein the first and second semiconductor structures have different crystalline orientations; and
wherein a bottom surface of the second semiconductor structure is below a bottom surface of the dielectric layer.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “wherein the semiconductor structure includes a dielectric layer stacked between the semiconductor substrate and the first semiconductor material; wherein the removing of the portion of the first semiconductor material also includes removing a portion of the dielectric layer to expose a top surface of the semiconductor substrate in the second region”; of claim 11 stating “wherein a bottommost portion of the pluralities of the third and fourth semiconductor layers is lower than a bottommost portion of the pluralities of the first and second semiconductor layers”; and of claim 16 stating “wherein a bottom surface of the second semiconductor structure is below a bottom surface of the dielectric layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERROL V FERNANDES/Primary Examiner, AU 2894